Order, entered on August 1, 1966, denying defendants’ motions to dismiss the first, fifth, seventh, eighth and ninth causes of action and granting the motion of defendants, Brekstone and Ruble, to dismiss the sixth cause of action, unanimously modified on the law to the extent of dismissing the fifth, eighth and ninth causes of action, with leave to plaintiffs to replead the fifth and ninth causes of action, without costs or disbursements to any party, and otherwise affirmed. The present complaint is silent as to whether the words mentioned in the fifth and ninth causes of action were spoken of the individual plaintiff in her capacity as a real estate broker; nor is there any allegation of special damages. The statement contained in the eighth cause of action is not defamatory and any amendment could not change its character. Concur—Steuer, J. P., Capozzoli, Tilzer, McNally and MeGivern, JJ. [51 Misc 2d 711.]